Citation Nr: 1100024	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for low back disability.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for otitis infection 
with Eustachian dysfunction.  

3.  Entitlement to an increased initial disability rating for 
right ankle disability, currently rated 10 percent disabling.  

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 
1996, September 2001 to September 2002, October 2002 to March 
2003, and had subsequent National Guard service.  

The back and hearing loss matters come to the Board of Veterans' 
Appeals (Board) from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The ankle matter comes from a February 2009 
rating decision of the VA RO in Denver, Colorado.  The otitis 
with Eustachian dysfunction matter comes from a February 2010 
rating decision of the VA RO in Denver, Colorado. 

The Veteran testified at a hearing before the Board in October 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent a VA examination in October 2007.  The VA 
examiner diagnosed a low back disorder and opined that the 
disability was not as likely as not secondary to the Veteran's 
original service-related injury, as a recent work injury was the 
primary cause of the current dysfunction.  The Veteran testified 
at the October 2010 Board hearing that he reinjured his back at 
work and then again in 2005.  Private medical records from Dr. 
S.R.T. dated in July 2006 and March 2009, Dr. D.P.N. dated in 
June 2010, and Dr. R.T. dated in July 2010 reflect that Dr. 
S.R.T., Dr. D.P.N., and Dr. R.T. opined that the Veteran's low 
back disability was due to service.  However, the Board notes 
that the opinions of Dr. S.R.T. and Dr. D.P.N. did not address 
the Veteran's post-service injuries.  Accordingly, a new VA 
examination to reconcile these conflicting opinions is now 
necessary.

The Veteran indicated at the October 2010 Board hearing that his 
right ankle disability has worsened since his last VA examination 
in January 2010 and that his bilateral hearing loss disability 
has worsened since his last VA examination in February 2010.  
VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran claims 
that a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination).  The 
Veteran stated at the October 2010 Board hearing that his ankle 
disability has interfered with his employment.  Thus, the Board 
is of the opinion that the additional VA examination should 
address the effect of the Veteran's ankle disability on his 
ability to work.  

Additionally, since the issuance of a supplemental statement of 
the case in July 2010 with regard to the low back and bilateral 
hearing loss issues and the issuance of a statement of the case 
in July 2010 with regard to the right ankle and otitis with 
Eustachian dysfunction issues, the Veteran has submitted VA 
outpatient treatment records and private treatment records 
related to the issues on appeal.  He has not waived his right to 
have the RO consider those records in the first instance.  Under 
the circumstances, this matter must be returned to the RO for 
review of the additional records.  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any current low back 
disability should be clearly reported.  The 
examiner should review the opinions offered 
by the October 2007 VA examiner and Drs. 
S.R.T., R.T., and D.P.N.  If current low 
back disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such low back disability is etiologically 
related to the Veteran's active duty 
service.  A rationale for such opinion 
should be furnished.

2.  The Veteran should be scheduled for an 
appropriate VA examination of his right 
ankle to determine the symptoms and 
severity of the service-connected disorder.  
All tests and studies deemed necessary by 
the examiner should be performed.  Range of 
motion studies are specifically requested, 
and the examiner is also requested to 
address the presence and extent of any 
painful motion, functional loss due to 
pain, additional disability during flare-
ups, weakness, excess fatigability, and 
incoordination.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected right ankle 
disability produces in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded an audiological 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examination should 
include all indicated audiometric studies.

a) The examiner is requested to discuss 
whether the Veteran's bilateral hearing 
loss renders the Veteran unable to engage 
in substantially gainful employment, and 
the examiner should describe the effect of 
bilateral hearing loss on the Veteran's 
occupational functioning and daily 
activities, supporting such opinion with 
reference to manifested symptomatology and 
limitations.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefore, to 
include whether additional records and/or 
diagnostic studies would be helpful in 
providing an opinion, and/or whether the 
opinion(s) cannot be provided because the 
limits of medical knowledge have been 
exhausted.

4.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the claims 
of service connection for a low back 
disability, whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for otitis with Eustachian dysfunction, as 
well as increased initial ratings for a 
right ankle disability and bilateral 
hearing loss.  Unless the benefits sought 
are granted, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

